Title: To George Washington from George Augustine Washington, 20 August 1790
From: Washington, George Augustine
To: Washington, George



Honord Uncle
Mount Vernon August 20th 1790.

Your favor of the 8th I have had the pleasure of receiving—my Letter subsequent to the 30th Ulto would give you information of the safe arrival of Will and the order in which the things were rcd sent in the same Vessel.
When I heard of the adjournment of Congress I hoped there would be no further impediment to your leaving New York, but am sorry to find that there are other matters to detain you longer, and that the 1st of Sepr is as soon as we can flatter ourselves with the pleasure of seeing you. In all things that relate to you and your business I feel so great an anxiety to do right, that I am led to the most deliberate consideration before I determin or act. with respect to the propriety of moving Whiting to the place now occupied by Fairfax time and experience must determin. I however attentively examined into the conduct of Whiting and have been able to discover nothing that would lead me to distrust his integrity, sobriety or industry and as to his capacity being superior for the general superintendance of business on an extensive scale I have not a doubt; and where the services of discontented persons and whose wages are great can be dispensed with, it will I am persuaded be favored a good general rule never to court their continuance, for it only serves to give them consequence in their own opinions that will render them burthensome to their employers, and I am well aware that the profits of your estate will not support it. and this I have studied in the agreements I have made, as I think it is time enough for men to begin to exact high wages when from their extraordinary services and skill the means have been provided—when I was informd by Fairfax that Garner declined continuing another year I replied to him that he was perfectly at liberty, for I concluded his object was an increase of wages which I was determind against, believing his wages and privileges were already

too great—tho I was doubtful about turning him off as I think him in most respects as good as the generality of them—I have however employed a person to replace him and in the choice I have used every precaution in my power. I went on Monday to Court where I met with Mr Gwin whose aid I requested in the business, he assured me it would give him pleasure to serve you or myself, but it was a business among the most disagreeable for he had been so frequently decieved by people of that calling that he was averse to recommending them, but that he would make inquiry—he afterwards brought to me a young Man the Son of a respectable & honest family in his neighberhood who he said he had much confidence in, and thought he could venture to recommend, for his sobriety honesty and industry and a good disposition to conform to orders, tho he could not undertake to vouch for his skill but as he would go by directions he thought I had better make a trial of him—I therefore desired him to come down and examin the Plantation and then he might form an opinion of his competency to undertake the management of it, which he did yesterday and determined to undertake altho he had never been accustomed to the management of many Negroes he thought he possessed resolution and activity sufficient for the management of them, and as he would go altogether by instructions he thought he should be able to give satisfaction I fixed upon that place for him as I think the Negroes more governable and the place less difficult to manage than the Ferry & Frenches united. You spoke of Men with Wives and small families but I ventured to depart from it in this instance believing that you considered it in no other point of view than having a tendency to confine the Overseers to their business or freeing them from inducements for going abroad. this may in some instances be the case but Overseers Wives are seldom useful but never fail to increase expence—the Wages of the one I have now engaged will not stand you in very little more than half what Garner has—I have allow’d him £30.0.0. 300 wt pork & 100 wt Beef at killing time 4 Bls Corn. 100 wt Midling Flour—the use of a Cow the privilege of raising Fowls for his own consumption and a Boy or Girl which can be most conveniently spared to cook &ca. for him but in case butter is made and Fowls raised for the House he is to superintend it and the person engaged in the business is to Cook for him—I got him

on the very best terms I could and if he should turn out well it will be very moderate at least compared to what Garner recieves—I wish I may be able to get one on as moderate terms for the Ferry & Frenches I shall loose no time in procuring one but shall be very cautious in the choice Fairfaxes time expires the 23 of next month but he will stay longer should I not be provided to remove Whiting which I do not expect—I fear it will be found impracticable to get a wheat Stubble in order between the harvesting of the Grain and the proper season for sowing Buckwheat, to receive the latter with Grass seeds as I am inclined to think that it might succeed better than spring sowing of seed—Whiting seems very partial to sowing Clover seed on snow the last of the winter—The Corn you sent from New York was a fine grain and may be very valuable but it is by no means as promising as some of our common Corn which is in the same field and later planted Whiting is not very fond of it but says it might be well enough to try a little as it will answer to be planted much later than the Common Corn—a piece of wood of the kind and dimensions you direct shall be prepared—The Ice I was very desirous of preserving and used but very little—I had it examind today and Frank reports that there remains but a very small piece—The time of Peter and Godfry has been during the season so much occupied that the little jobs they did I thought heardly worth reporting—Peter goes to the Post Office—as the season is now pretty much over they will have time for other things—the mares for the advantage of pasture have been kept in the upper apartments or divisions of the great meadow and some of them being very mischievous & difficult to catch ingrosed much of their time in attending to them—Since my last we have experienced further interuptions in our business from rain on Sunday evening the most powerful rain fell that I recollect to have seen, at this place tho’ it did not continue more than an hour, a severe wind with much thunder & lightning accompanied—the rain was partial and the wind appeared moreso it was much more severe at this place the Ferry & Frenches than any where else on this estate at those two places much of the Corn was blown down which was obliged to be set up before they could proceed with sowing wheat at the latter where they began last Friday—we should have began this week at all the plantns but the interuption of rains of which we had a

very hard show[er] again on Monday evening causes other things to interfere so as to prevent it untill the begining of next week—the Buck wheat is cut in the Neck and it is now collecting and stackg—and I think will probably turn out tolerably well that I am inclined to think will succeed well which was sown for seed at D: Run should the Fall prove favorable the weather has been very warm untill yesterday it has since and is now uncommonly cool for the season—the Red Corn you sent I planted and had very carefully tended it came up and was very flourishing untill it was about knee high when it was attacked by an insect and nearly half distroy’d what escaped has been very flourishing untill abt a week ago and is all now dying in the hill I think from some of the seed of the pumpkin given you by Colo. Platt said to weigh 102½ lb. which I planted in the vineyard I shall raise some equal if not superior in size—I hope this will find you on your journey and that the stage of this night may give certain information when we may expect the happiness of seeing you—my prayers and best wishes attend you my Aunt & the Children and best respects to your Family—and believe me to be Your sincerely affectionate Nephew

Geo: A. Washington

